Title: Samuel J. Harrison to Thomas Jefferson, 1 October 1817
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


                    
                        
                            Sir
                            Lynchburg
Oct 1–1817
                        
                        From the Rapid increase of the Commerce, Wealth & population of Lynchburg—the present Banking Capital thereof, is found to be quite insufficent—In Consequence of which, the Citizens, at a Publick Meeting held yesterday at the Court house; determined to Send Delegates to Philadelphia, for the purpose of Making application to the president & Directors of the Bank of the United States; for the Establishment of a branch thereof, at Lynchburg—a Copy of the proceedings of the Meeting is here enclosed.
                        The Delegates are expected to go on in the Course of next week—and as you are well acquainted with the local Situasion of Lynchburg—Its unexampled Prosperity, & Rapid increase, in wealth & population; as well as the Rich & extensive Country, Trading with, & Depending upon it for Support—and as it is presumed that you are acquainted with William Jones Esquire, President of the Bank of the United States—May I ask the favor of a Letter to him, if agreeable, or Some other of your philadelphia friends, in favor of our three Delegates, upon this Subject?
                        I apprehend that you May not be acquainted with those Gentlemen—I therefore take the liberty of Stating, that Mr Watts is a Lawyer of Eminence, & Speaker of the Senate—Messrs Morgan & Pollard, are Distinguished Merchants, & Gentlemen of the first Respectability.
                        A Letter to Mr Nicholas, President of the Bank at Richmond, would be also Very desireable.
                        The bearer Mr Lynch will bring your Reply.
                        Hoping that you will have the goodness to Pardon the trouble that this May give you—
                        
                            I am Very Respectfully Yr ob. Servt
                            S J Harrison
                        
                    
                    
                        
                        
                        
                        
                        
                            
                                In 1816. 
                                we exported from Lynchburg about  
                                }
                                $3.000000
                            
                            
                                
                                10.000 Hhds Tobo, Valued at $300 ⅌ Hhd
                            
                            
                                
                                30.000 Bbls flour or thereabouts 
                                }
                                300000
                            
                            
                                
                                   Valued at $10 ⅌ Bbl  
                            
                            
                                
                                
                                
                                $3.300000
                            
                        
                        
                        
                            
                                In 1817.
                                 About the Same quantity of Tobo & flour, 
                            
                            
                                
                                Estimated at about Two Millions of Dollars. 
                            
                            
                                
                                   Besides Hemp, Bacon, Iron &c &c—
                            
                            
                                
                                And our present Bank capital only about ($400,000)
                            
                        
                        
                        
                        
                        
                        
                        
                    
                